EXHIBIT 10.5

 

TWOFOLD PHOTOS, INC.

 

2003 COMMON STOCK INCENTIVE PLAN

 

1. Purposes of the Plan. The purposes of this Common Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, California corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.

 

(c) “Award” means the grant of an Option, Restricted Stock or other right or
benefit under the Plan.

 

(d) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Cause” means, with respect to termination of Grantee’s Continuous Status as
an Employee, Director or Consultant, termination by reason of (i) Grantee’s
commission of a felony, misdemeanor or other illegal conduct involving
dishonesty, fraud or other matters of moral turpitude, (ii) Grantee’s dishonesty
towards, fraud upon, or deliberate injury or attempted injury to the Company or
any of its affiliates, or (iii) Grantee’s willfully engaging in misconduct which
is materially and demonstrably injurious to the Company or any of its
affiliates.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” means any committee appointed by the Board to administer the
Plan.

 

(i) “Common Stock” means the common stock of the Company.

 

(j) “Company” means Twofold Photos, Inc.

 

(k) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services as an independent
contractor and is compensated for such services.

 

(l) “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship with the Company, any Parent, or
Subsidiary, is not

 

Twofold Photos 2003 Common Stock Incentive Plan   1



--------------------------------------------------------------------------------

interrupted or terminated. Continuous Status as an Employee, Director or
Consultant shall not be considered interrupted in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor. A
leave of absence approved by the Company shall include sick leave, military
leave, or any other personal leave approved by an authorized representative of
the Company. For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.

 

(m) “Corporate Transaction” means any of the following transactions to which the
Company is a party:

 

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with the complete liquidation or dissolution of the
Company; or

 

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

 

(n) “Director” means a member of the Board.

 

(o) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Parent or Subsidiary of the Company for purposes
of Section 422 of the Code. The payment of a director’s fee by the Company shall
not be sufficient to constitute “employment” by the Company.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) Where there exists a public market for the Common Stock, the Fair Market
Value shall be (A) the closing price for a Share for the last market trading day
prior to the time of the determination (or, if no closing price was reported on
that date, on the last trading date on which a closing price was reported) on
the stock exchange determined by the Administrator to be the primary market for
the Common Stock or the Nasdaq National Market, whichever is applicable or (B)
if the Common Stock is not traded on any such exchange or national market
system, the average of the closing bid and asked prices of a Share on the Nasdaq
Small Cap Market for the day prior to the time of the determination (or, if no
such prices were reported on that date, on the last date on which such prices
were reported), in each case, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

 

(ii) In the absence of an established market of the type described in (i) above
for the Common Stock, the Fair Market Value thereof shall be determined by the
Administrator in good faith after taking into account such factors as the
Administrator in its absolute discretion deems appropriate.

 

Twofold Photos 2003 Common Stock Incentive Plan   2



--------------------------------------------------------------------------------

(r) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.

 

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

(t) “Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(u) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(v) “Option” means a stock option granted pursuant to the Plan.

 

(w) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(x) “Plan” means this Twofold Photos, Inc. 2003 Common Stock Incentive Plan.

 

(y) “Registration Date” means the closing of the first sale of Common Stock to
the general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act of
1933, as amended.

 

(z) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.

 

(aa) “Share” means a share of the Common Stock.

 

(bb) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan.

 

(a) Subject to the provisions of Section 12(a), below, the maximum aggregate
number of Shares which may be issued pursuant to all Awards (including Incentive
Stock Options) is Two Million (2,000,000) Shares. The Shares may be authorized,
but unissued, or reacquired Common Stock. Notwithstanding the above, at no time
shall the total number of Shares issuable upon exercise of all outstanding
Awards and the total number of Shares provided for under any stock bonus or
similar plan or agreement of the Company exceed 30% of the then outstanding
Shares, as calculated in accordance with the conditions and exclusions of
§260.140.45 of Title 10, California Code of Regulations.

 

(b) If an Award expires or becomes unexercisable without having been exercised
in full, or is surrendered pursuant to an Award exchange program, or if any
unissued Shares are retained by the Company upon exercise of an Award in order
to satisfy the exercise price for such Award or any withholding taxes due with
respect to such Award, such unissued or retained Shares shall become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that actually have been issued under the Plan pursuant to an Award shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares are forfeited, or repurchased by
the Company at their original purchase price, such Shares shall become available
for future grant under the Plan.

 

Twofold Photos 2003 Common Stock Incentive Plan   3



--------------------------------------------------------------------------------

4. Administration of the Plan.

 

(a) Plan Administrator. With respect to grants of Awards to Employees,
Directors, Officers or Consultants, the Plan shall be administered by (i) the
Board or (ii) a Committee (or a subcommittee of the Committee) designated by the
Board, which Committee shall be constituted in such a manner as to satisfy
Applicable Laws. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.

 

(b) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to Directors, Officers, Consultants, and Employees who are
neither Directors nor Officers.

 

(c) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its absolute discretion:

 

(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

 

(ii) to determine whether and to what extent Awards are granted hereunder;

 

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

 

(iv) to approve forms of Award Agreement for use under the Plan;

 

(v) to determine the terms and conditions of any Award granted hereunder;

 

(vi) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such laws; provided, however, that no Award
shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

 

(vii) to amend the terms of any outstanding Award granted under the Plan,
including the acceleration of vesting or a reduction in the exercise price (or
base amount on which appreciation is measured) of any Award to reflect a
reduction in the Fair Market Value of the Common Stock since the grant date of
the Award, provided that any amendment that would adversely affect the Grantee’s
rights under an outstanding Award shall not be made without the Grantee’s
written consent;

 

(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan; and

 

(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

 

(d) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be conclusive and binding on all
persons.

 

Twofold Photos 2003 Common Stock Incentive Plan   4



--------------------------------------------------------------------------------

5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees. An Employee, Director or Consultant who has been granted an
Award may, if otherwise eligible, be granted additional Awards. Awards may be
granted to such Employees of the Company and its subsidiaries who are residing
in foreign jurisdictions as the Administrator may determine from time to time.

 

6. General Terms and Conditions of Awards.

 

(a) Type of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) an Option or (iii) any other
security with the value derived from the value of the Common Stock. Such awards
include, without limitation, Options, or sales or bonuses of Restricted Stock,
and an Award may consist of one such security or benefit, or two or more of them
in any combination or alternative.

 

(b) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by a Grantee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options, to
the extent of the Shares covered thereby in excess of the foregoing limitation,
shall be treated as Non-Qualified Stock Options. For this purpose, Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of the Shares shall be determined as of the
date the Option with respect to such Shares is granted.

 

(c) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, increase in
share price, earnings per share, total shareholder return, return on equity,
return on assets, return on investment, net operating income, cash flow,
revenue, economic value added, personal management objectives, or other measure
of performance selected by the Administrator. Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement.

 

(d) Term of Award. The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the terms shall be no more than ten (10)
years from the date of grant thereof. However, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.

 

(e) Non-Transferability of Awards. Options or other rights to purchase or
receive securities hereunder may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of Grantee,
only by the Grantee. The terms of this Plan and any applicable Award Agreement
shall be binding upon the executors, administrators, heirs and successors of the
Grantee. Any purported transfer in violation of this subsection shall be void.

 

Twofold Photos 2003 Common Stock Incentive Plan   5



--------------------------------------------------------------------------------

(f) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such other date as is determined by the Administrator. Notice of
the grant determination shall be given to each Employee, Director or Consultant
to whom an Award is so granted within a reasonable time after the date of such
grant.

 

7. Award Exercise or Purchase Price, Consideration and Taxes.

 

(a) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:

 

(i) In the case of an Incentive Stock Option:

 

(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be not less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant.

 

(B) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

 

(ii) In the case of a Non-Qualified Stock Option:

 

(A) granted to a person who, at the time of the grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be not less than one hundred ten percent (110%) of the Fair Market Value
per Share on the date of grant.

 

(B) granted to any person other than a person described in the preceding
paragraph, the per Share exercise price shall be not less than eighty-five
percent (85%) of the Fair Market Value per Share on the date of grant.

 

(iii) In the case of the sale of Shares:

 

(A) granted to a person who, at the time of the grant of such Award, or at the
time the purchase is consummated, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share purchase price shall be not less than one hundred
percent (100%) of the Fair Market Value per share on the date of grant.

 

(B) granted to any person other than a person described in the preceding
paragraph, the per Share purchase price shall be not less than eighty-five
percent (85%) of the Fair Market Value per Share on the date of grant.

 

(iv) In the case of other Awards, such price as is determined by the
Administrator.

 

(b) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award, including the
method of payment, shall be

 

Twofold Photos 2003 Common Stock Incentive Plan   6



--------------------------------------------------------------------------------

determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). In addition to any other types of
consideration the Administrator may determine acceptable, the Administrator is
authorized to accept as consideration for Shares issued under the Plan the
following:

 

(i) cash;

 

(ii) check;

 

(iii) delivery of the Grantee’s promissory note for all or part of the Award
price, payable on such terms and bearing such interest rate as determined by the
Administrator (but in no event less than the minimum interest rate specified
under the Code at which no additional interest would be imputed and in no event
more than the maximum interest rate allowed under applicable usury laws), with
such recourse, security and redemption provisions as the Administrator may
determine;

 

(iv) surrender of Shares (including withholding of Shares otherwise deliverable
upon exercise of the Award) which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Award is exercised (but only to the extent that such exercise of the Award would
not result in an accounting compensation charge with respect to the Shares used
to pay the exercise price unless otherwise determined by the Administrator);

 

(v) if the exercise occurs on or after the Registration Date, delivery of a
properly exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an exercise
of the Award and delivery to the Company of the sale or loan proceeds required
to pay the exercise price; or

 

(vi) any combination of the foregoing methods of payment.

 

(c) Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any foreign, federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option. Upon
exercise of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.

 

8. Exercise of Award.

 

(a) Procedure for Exercise; Rights as a Shareholder.

 

(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement, but in the case of an Option, in no case
at a rate of less than 20% per year over five (5) years from the date the Option
is granted.

 

(ii) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been received by the Company.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to Shares subject to an
Award, notwithstanding the exercise of an Option or other Award. The

 

Twofold Photos 2003 Common Stock Incentive Plan   7



--------------------------------------------------------------------------------

Company shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Award. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in the Award Agreement or Section 12(a) below.

 

9. Termination of Relationship with the Company.

 

(a) Termination of Employment, Consultancy, or Directorship. In the event of
termination of a Grantee’s Continuous Status as an Employee, Director or
Consultant for any reason other than disability, death or Cause (but not in the
event of a Grantee’s change of status from Employee to Consultant or from
Consultant to Employee), such Grantee may, but only within three (3) months
after the date of such termination (but in no event later than the expiration
date of the term of such Award as set forth in the Award Agreement), exercise
his or her Award to the extent that the Grantee was entitled to exercise it at
the date of such termination or to such other extent as may be determined by the
Administrator. If the Grantee should die within three (3) months after the date
of such termination, the Grantee’s estate or the person who acquired the right
to exercise the Award by bequest or inheritance may exercise the Award to the
extent that the Grantee was entitled to exercise it at the date of such
termination within twelve (12) months of the Grantee’s date of death, but in no
event later than the expiration date of the term of such Award as set forth in
the Award Agreement. In the event of a Grantee’s change of status from Employee
to Consultant, an Employee’s Incentive Stock Option shall convert automatically
to a Non-Qualified Stock Option on ninety-first (91st) day following such change
of status. To the extent the Grantee is not entitled to exercise the Award at
the date of termination, or does not exercise the Award within the time
specified herein, the Award shall terminate.

 

(b) Disability of Grantee. In the event of termination of a Grantee’s Continuous
Status as an Employee, Director or Consultant as a result of his or her
disability, Grantee may, but only within twelve (12) months from the date of
such termination (and in no event later than the expiration date of the term of
such Award as set forth in the Award Agreement), exercise his or her Award to
the extent otherwise entitled to exercise it at the date of such termination;
provided, however, that if such disability is not a “disability” as such term is
defined in Section 22(e)(3) of the Code, in the case of an Incentive Stock
Option such Incentive Stock Option shall automatically convert to a
Non-Qualified Stock Option on the day three (3) months and one day following
such termination. To the extent the Grantee is not entitled to exercise the
Award at the date of termination, or does not exercise the Award within the time
specified herein, the Award shall terminate.

 

(c) Death of Grantee. In the event of the death of a Grantee, his or her Award
may be exercised at any time within twelve (12) months following the date of
death (but in no event later than the expiration of the term of such Award as
set forth in the Award Agreement), by the Grantee’s estate or by a person who
acquired the right to exercise the Award by bequest or inheritance, but only to
the extent that the Grantee was entitled to exercise the Award at the date of
death. If, at the time of death, the Grantee was not entitled to exercise his or
her entire Award, the Shares covered by the unexercisable portion of the Award
shall immediately terminate. To the extent the Grantee’s estate or a person who
acquired the right to exercise the Award by bequest or inheritance does not
exercise the Award within the time specified herein, the Award shall terminate.

 

(d) For Cause Termination of Employment, Consultancy, or Directorship. Upon the
termination of a Grantee’s Continuous Status as an Employee, Director or
Consultant for Cause, all Awards then held by such Grantee shall terminate and
no longer be exercisable as of the date of termination.

 

Twofold Photos 2003 Common Stock Incentive Plan   8



--------------------------------------------------------------------------------

10. Conditions On Issuance of Shares.

 

(a) Shares shall not be issued pursuant to the exercise of an Award unless the
exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to make such representations and warranties at the
time of any such exercise as required by any Applicable Laws in the opinion of
counsel for the Company.

 

11. Repurchase Rights. If the provisions of an Award Agreement grant to the
Company the right to repurchase Shares upon termination of the Grantee’s
Continuing Status as an Employee, Director or Consultant, the Award Agreement
shall provide that the repurchase price will be either:

 

(a) Not less than the Fair Market Value on the date of termination of the
Grantee’s Continuous Status as an Employee, Director or Consultant, and the
right to repurchase must be exercised for cash or cancellation of purchase money
indebtedness for the Shares within ninety (90) days after the termination of the
Grantee’s Continuous Status as an Employee, Director or Consultant (or in the
case of Shares issued upon exercise of an Award after the date of termination,
within ninety (90) days after such exercise), and the right terminates when the
Company’s securities become publicly traded; or

 

(b) The original purchase price, provided (i) the right to repurchase at the
original purchase price lapses at the rate of at least twenty percent (20%) per
year over five (5) years from the date the Award is granted (without respect to
the date the Award was exercised or became exercisable), and the right to
repurchase must be exercised for cash or cancellation of purchase money
indebtedness for the Shares within ninety (90) days of termination of the
Grantee’s Continuous Status as an Employee, Director or Consultant (or in the
case of Shares issued upon exercise of an Award after the date of termination,
within ninety (90) days after such exercise), and (ii) if the repurchase right
is assignable, the assignee must pay the Company upon assignment of the right,
(unless the assignee is a one hundred percent (100%) owned subsidiary of the
Company or is the parent of the Company owning one hundred percent (100%) of the
stock of the Company) cash equal to the difference between the original purchase
price and Fair Market Value if the original purchase price is less than Fair
Market Value.

 

(c) In addition to the restrictions set forth in subsections 11(a) and (b)
above, the Shares held by an Officer, Director, manager or Consultant of the
Company or an affiliate of the Company may be subject to additional or greater
restrictions.

 

12. Adjustments Upon Changes in Capitalization or Corporate Transaction.

 

(a) Adjustments upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance upon the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, as well as the price per share of Common Stock
covered by each such outstanding Award, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification or other distribution without
the receipt of consideration by the Company, of or on the Common Stock. Except
as expressly provided herein, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.

 

Twofold Photos 2003 Common Stock Incentive Plan   9



--------------------------------------------------------------------------------

(b) Corporate Transaction. In the event of a Corporate Transaction:

 

(i) the Administrator shall notify each Grantee at least fifteen (15) days prior
to such Corporate Transaction;

 

(ii) unless such Award is assumed or an equivalent award is substituted by the
successor corporation or a Parent or Subsidiary of such successor corporation:

 

(A) immediately prior to the effectiveness of the Corporate Transaction, any
Shares issued or issuable under a vested and exercisable Award shall be released
from any restrictions on transfer, rights of first refusal, repurchase
provisions, forfeiture provisions or similar provisions imposed by the terms and
conditions of this Plan and the applicable Award Agreement;

 

(B) the Administrator shall have the authority, exercisable either in advance of
the Corporate Transaction or at the time of the Corporate Transaction and either
at the time of the grant of an Award or at any time while an Award remains
outstanding, to provide for the automatic full vesting and exercisability of the
Award; and

 

(C) to the extent it has not been previously exercised, each Award will
terminate immediately prior to the effectiveness of the Corporate Transaction;
and

 

(iii) for the purposes of this subsection, an Award shall be considered assumed
if, following the Corporate Transaction, the Award confers, for each Share
subject to the Award immediately prior to the Corporate Transaction, (A) the
consideration (whether stock, cash, or other securities or property) received in
the Corporate Transaction by holders of Common Stock for each Share subject to
the Award held on the effective date of the Corporate Transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares), or (B) the right to
purchase such consideration in the case of an Option or similar Award; provided,
however, that if such consideration received in the Corporate Transaction was
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise or exchange of the Award for
each Share subject to the Award to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Corporate Transaction.

 

13. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company. It
shall continue in effect for a term of ten (10) years unless sooner terminated.

 

14. Amendment, Suspension or Termination of the Plan.

 

(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.

 

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

 

Twofold Photos 2003 Common Stock Incentive Plan   10



--------------------------------------------------------------------------------

(c) Any amendment, suspension or termination of the Plan shall not affect Awards
already granted, and such Awards shall remain in full force and effect as if the
Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Grantee and the Administrator, which agreement must be in
writing and signed by the Grantee and the Company.

 

15. Reservation of Shares.

 

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

 

16. NO EFFECT ON TERMS OF EMPLOYMENT. THE PLAN SHALL NOT CONFER UPON ANY GRANTEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTING RELATIONSHIP
WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT OR CONSULTING RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

17. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such shareholder approval shall be obtained in the
degree and manner required under Applicable Laws. Any Award exercised before
shareholder approval is obtained shall be rescinded if shareholder approval is
not obtained within the time prescribed, and Shares issued on the exercise of
any such Award shall not be counted in determining whether shareholder approval
is obtained.

 

18. Information to Grantees. The Company shall provide to each Grantee, during
the period for which such Grantee has one or more Awards outstanding, copies of
financial statements at least annually and all annual reports and other
information which is provided to all shareholders of the Company.

 

Twofold Photos 2003 Common Stock Incentive Plan   11